—In an action to recover damages for breach of an insurance policy, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered March 1, 2000, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $81,000.
*561Ordered that the judgment is reversed, on the law, with costs, and a new trial is granted.
The cumulative effect of the trial errors in this case, including the improper restriction of cross-examination, deprived the defendant of a fair trial (see, Shenorock Shore Club v Rollins Agency, 270 AD2d 330; Hill v Arnold, 226 AD2d 232).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Altman, McGinity and H. Miller, JJ., concur.